Citation Nr: 0207467	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  97-13 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

The propriety of a 10 percent initial evaluation for 
degenerative arthritis of multiple fingers of the right hand 
with injury to the fifth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Houston, Texas, RO that granted service connection and a 
noncompensable rating for an injury to the fifth finger of 
the right hand with arthritic changes.  The claims folder was 
subsequently moved to the RO in Waco Texas.  

In an August 1997 rating action, the Waco RO recharacterized 
the disability at issue as degenerative arthritis, multiple 
fingers, right hand with injury to the fifth finger and 
assigned a 10 percent disability from January 1, 1996, the 
day following the veteran's discharge from service.  

The undersigned Board member remanded this case to the RO for 
further development in July 1998.  That development having 
been completed, this case is again before the Board for 
appellate consideration.  


FINDING OF FACT

The veteran's degenerative arthritis of the fingers of the 
right hand with residuals of an injury to the fifth finger 
consist of some swelling of the fingers, pain on movement of 
the fingers and use of the right hand, deformities of the 
proximal interphalangeal joint and distal interphalangeal 
joint of the right fifth finger; but with the ability to 
touch the transverse fold of the palm with all fingers. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis of multiple fingers of the 
right hand with injury to the fifth finger have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.71, Diagnostic Code 5003 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100 et. 
seq. (West 1991 & Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The RO has issued a statement of the case and supplemental 
statements of the case advising the veteran of the criteria 
for a higher evaluation for her right hand disability.  These 
documents and the Board's remands have served to advise her 
of the evidence needed to substantiate her claim.  In May 
2001 the RO sent the veteran a letter advising her of VA's 
obligations under the VCAA, informing her of evidence needed 
to substantiate her claim, and advised her that it would seek 
any records that she reported.  The veteran then reported 
additional treatment and the RO obtained these records.  
There are no reported records that are absent from the claims 
folder.  

The veteran has been afforded several VA examinations.  In 
accordance with the Board's remand instructions, the most 
recent examinations contain all findings necessary to 
evaluate her claim.

In a February 2002 statement, the veteran indicated that she 
had no further evidence to submit in regard to the issue 
currently on appeal.  Therefore, no further assistance is 
necessary to assist her in developing her claim.  38 U.S.C.A. 
§ 5103A(a)(2).


I.  Factual Basis

On VA orthopedic examination in March 1996, the veteran gave 
a history of an injury to the proximal interphalangeal joint 
of the right fifth finger during service.  This injury was 
treated conservatively, but she subsequently developed 
osteoarthritis changes in the joint and some diminished range 
of motion in the finger.  Examination showed a normal right 
fifth finger metacarpophalangeal joint and normal distal 
interphalangeal joint with full range of motion.  The right 
fifth finger proximal interphalangeal joint lacked 15 degrees 
of coming to complete extension.  It had some fusiform 
enlargement laterally and there was dorsal enlargement also.  
These findings were consistent with osteoarthritic changes.  
Alignment was satisfactory.  The diagnostic impression was 
history of injury to the right fifth finger with 
osteoarthritic changes and diminished range of motion of the 
proximal interphalangeal joint as noted.  

On a July 1997 VA examination of the veteran's hands she 
stated that she had arthritis in her hands since about 1985.  
She complained of pain and swelling in the interphalangeal 
joints of her right hand.  She also said that she had some 
limitation of motion in the fingers, including especially the 
second and fifth fingers of the right hand.  There had been 
no fusion of any of the joints.  Her hands were said to swell 
and become stiff during cool and rainy weather.  She 
reportedly had blanching of the fingertips in cool weather 
and she also said that she had trouble with knitting and 
handwork.  The veteran also complained that her right thumb 
was numb and that the right index finger was nodular at the 
joint and stiff.  The right middle finger was said to be 
normal and the right ring finger was normal.  

Evaluation revealed some slight swelling of the 
interphalangeal joints of the affected fingers.  It was noted 
that the examination was conducted in good weather and there 
was no specific functional defect in the range of motion of 
the fingers.  Strength and dexterity seemed to be well within 
normal limits.  An X-ray of the right hand showed arthritis 
in multiple joints.  The diagnosis was degenerative arthritis 
of multiple fingers of both hands with moderate limitation of 
use.  

A physical therapy clinical note of July 1997 indicated that 
the veteran was right handed.  None of the finger joints were 
warm or red on evaluation, but the proximal interphalangeal 
joints were slightly enlarged.  

Range of motion evaluation revealed that there was 42 degrees 
of flexion in the metacarpophalangeal joint of the right 
thumb and 96 degrees of flexion in the interphalangeal joint 
of the right thumb.  There was 78 degrees of flexion in the 
metacarpophalangeal joint of the right index finger, 94 
degrees of flexion in the proximal interphalangeal joint of 
the right index finger, and 79 degrees of flexion in the 
distal interphalangeal joint of the right index finger.  
There was 80 degrees of flexion in the metacarpophalangeal 
joint of the right middle finger, 100 degrees of flexion in 
the proximal interphalangeal joint of the right middle 
finger, and 45 degrees of flexion in the distal 
interphalangeal joint of the right middle finger index 
finger.  There was 75 degrees of flexion in the 
metacarpophalangeal joint of the right ring finger, 106 
degrees of flexion in the proximal interphalangeal joint of 
the right ring finger, and 72 degrees of flexion in the 
distal interphalangeal joint of the right ring finger.  There 
was 65 degrees of flexion in the metacarpophalangeal joint of 
the right little finger, 90 degrees of flexion in the 
proximal interphalangeal joint of the right little finger, 
and 65 degrees of flexion in the distal interphalangeal joint 
of the right little finger.  

Right fisting was intact, as was right hand opposition, and 
right finger abduction and adduction was intact.  The active 
range of motion in the right hand was approximately 15 
percent less than normal.  Grip strength was approximately 26 
percent below normal.  Hand coordination was within normal 
limits.  

VA clinical records reveal treatment during April 1998 for 
arthritis pain in the hands and wrists.  

On VA examination in September 1998 the veteran complained of 
daily pain at the proximal interphalangeal level in the right 
small finger and, to a lesser extent, in the right index and 
middle fingers.  She said that her right hand hurt when she 
did crochet or handy work.  The veteran was noted to have 
full range of motion in the right hand fingers, except for 
the small finger.  

She could bring the index, ring, and middle fingers of the 
right hand down to the distal palmar crease and the right 
small finger actively touch the thenar eminence.  Range of 
motion in the right small finger was from 0 to 90 degrees at 
the metacarpophalangeal joint, from 0 to 100 degrees at the 
proximal interphalangeal joint, and from 0 to 45 degrees at 
the distal interphalangeal joint.  There was some thickening 
at the proximal interphalangeal joint of the right small 
finger with the joints of the other fingers normal in 
appearance.  X-rays of the right hand were said to be 
unremarkable, except for mild narrowing of the proximal 
interphalangeal joint of the right small finger.  

The diagnosis was osteoarthritis of the right hand, involving 
primarily the proximal interphalangeal joint of the small 
finger.  

During VA treatment in November 1998, the veteran complained 
of morning stiffness and pain in the proximal interphalangeal 
joints.  The veteran was noted to have full range of motion 
in her hands.  The assessment was that her pain in the 
proximal interphalangeal joints was most likely due to 
osteoarthritis.  During treatment in February 1999 it was 
reported that the veteran had pain in the proximal 
interphalangeal joints and in the distal interphalangeal 
joints that did not respond to medication.  In June 2001, the 
veteran complained of metacarpophalangeal joint and 
interphalangeal joint pain. 

On VA examination conducted in December 2001 the veteran said 
that her arthritis in the right hand had been steadily 
worsening and had been particularly severe for the previous 6 
to 8 months.  She said that her hands were quite stiff most 
mornings and would not limber up until at least noon.  Some 
times they never loss their stiffness.  She also said that 
this condition was worse during cold and rainy weather. The 
proximal interphalangeal joints from her index through her 
little fingers were the most bothersome.  It was said that 
she could not get a ring on her ring finger any more.  

The veteran said that she had problems with grip, especially 
holding onto a steering wheel.  Activities such as crochet 
and other fine work causes severe hand pain and the veteran 
had stopped performing these activities.  

Examination revealed a flexion deformity of the proximal 
interphalangeal joint of the right little finger as well as a 
hyperextension deformity of the distal interphalangeal joint.  
The proximal interphalangeal joints of the index, ring, 
middle, and little fingers all appeared slightly swollen, but 
they were not erythematous.  

The veteran could oppose her right thumb and could flex her 
fingers to the medial transverse fold of the palm.  She had 
grip strength of 24 pounds on the right.  The interphalangeal 
joint of the right thumb could flex from 0 to 90 degrees.  

It was reported that the proximal interphalangeal joint of 
the right index finger flexed from 0 to 100 degrees and her 
distal interphalangeal joint of that finger went from 0 to 50 
degrees, both actively and passively.  The proximal 
interphalangeal joint of the right middle finger went from 0 
to 105 degrees, both actively and passively.  Her distal 
interphalangeal joint of that finger went from 0 to 60 
degrees, both actively and passively.  

The proximal interphalangeal joint of the of the right ring 
finger went from 0 to 90 degrees and her distal 
interphalangeal joint of that finger went 0 to 60 degrees, 
both actively and passively.  The proximal interphalangeal 
joint of the of the right little finger went from 30 to 75 
degrees and her distal interphalangeal joint of that finger 
went 5 degrees of hyperextension to 30 degrees, actively.  
Passively, that joint went from 5 degrees of hyperextension 
to 45 degrees.  X-rays confirmed degenerative joint disease 
in the veteran's right hand.  

The examining physician commented that it was likely that the 
veteran's motion and joint function in her right fingers were 
further limited during flare-ups by pain and by lack of 
endurance during repetitive movement.  Pain appeared to have 
the major functional impact.  The examiner estimated that the 
veteran would be at least another 10 percent limited during 
flare-ups.  

II.  Legal Criteria 

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran is currently assigned a 10 percent rating for 
degenerative arthritis of multiple fingers in the right hand 
under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5003.  This diagnostic code provides that arthritis will be 
rated based on limitation of motion of the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  When the rating 
based on limitation of motion is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating for each 
major joint or group of minor joints affected by limitation 
of motion should be assigned, to be combined nor added under 
Diagnostic Code 5003.  

In the absence of limitation of motion, a 10 percent rating 
will be assigned if there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  .  
In the absence of limitation of motion, a 20 percent rating 
will be assigned if there X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  For the purpose of 
rating disability from arthritis multiple involvements of the 
interphalangeal, metacarpal, and carpal joints of an upper 
extremity are considered to be a minor joint group, ratable 
on a parity with a major joint.  38 C.F.R. § 4,45 (f) (2001).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2001), pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

Where a veteran is in receipt of the maximum evaluation for 
limitation of motion and a higher evaluation requires 
ankylosis, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not 
for application.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The medical evidence of record confirms that the veteran's 
right hand is her major hand.  See 38 C.F.R.§ 4.69 (2001).

Limitation of function in the fingers is rated under 
38 C.F.R. § 4.71(a), Diagnostic Codes 5216 to 5227.  
Specifically, Diagnostic Codes 5216 to 5219 set forth the 
criteria for rating unfavorable ankylosis of multiple 
fingers.  See 38 C.F.R.§ 4.71(a), Diagnostic Codes 5216 to 
5227 (2001).  Diagnostic Codes 5220 to 5223 set forth the 
rating criteria for favorable ankylosis of multiple fingers.  
See 38 C.F.R.§ 4.71(a), Diagnostic Codes 5220 to 5223 (2001).  
Diagnostic Codes 5224 to 5227 set the rating criteria for 
ankylosis of individual fingers.  See 38 C.F.R.§ 4.71(a), 
Diagnostic Codes 5224 to 5227 (2001).  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combination of digits, the 
following rules will be observed:

1.  Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints with either joint 
in extension or in extreme flexion, will 
be rated as amputation.  

2 Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, even though each 
is individually in a favorable position, 
will be rated as unfavorable ankylosis.  

3. With only one joint of a digit 
ankylosed or limited in motion, the 
determination will be made on the basis 
of whether motion is possible within 2 
inches (5.1cms) of the median transverse 
fold of the palm; when so possible, the 
rating will be for favorable ankylosis, 
otherwise unfavorable.  
38 C.F.R. § 4.71a, notes preceding Diagnostic Code 5220.

Limitation of motion of less than 1 inch (2.5 centimeters) in 
either direction is not considered disabling.  38 C.F.R. 
4.71a, note (a) following Diagnostic Code 5223.

Unfavorable ankylosis of five digits of the major hand is 
evaluated as 60 percent disabling.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5216 (2001), 

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5217 (2001). unfavorable ankylosis of the thumb, index, 
middle, and ring fingers of the major hand is evaluated 60 
percent disabling.  Unfavorable ankylosis of the thumb, 
index, middle, and little fingers of the major hand is 
evaluated 60 percent disabling. Unfavorable ankylosis of the 
thumb, index, ring, and little fingers of the major hand is 
evaluated 60 percent disabling.  Unfavorable ankylosis of the 
thumb, middle, ring, and little fingers of the major hand is 
evaluated 60 percent disabling.  Unfavorable ankylosis of the 
index, middle, ring, and little fingers of the major hand is 
evaluated 60 percent disabling.  

Unfavorable ankylosis of the thumb, index, and middle fingers 
of the major hand is evaluated as 50 percent disabling.  
Unfavorable ankylosis of the thumb, index, and ring fingers 
of the major hand is evaluated as 50 percent disabling.  
Unfavorable ankylosis of the thumb, index, and little fingers 
of the major hand is evaluated as 50 percent disabling.  
Unfavorable ankylosis of the thumb, middle, and ring fingers 
of the major hand is evaluated as 50 percent disabling.  
Unfavorable ankylosis of the thumb, middle, and little 
fingers of the major hand is evaluated as 50 percent 
disabling.  Unfavorable ankylosis of the thumb, ring, and 
little fingers of the major hand is evaluated as 50 percent 
disabling.  Unfavorable ankylosis of the index, middle, and 
ring fingers of the major hand is evaluated as 40 percent 
disabling. Unfavorable ankylosis of the index, middle, and 
little fingers of the major hand is evaluated as 40 percent 
disabling.  Unfavorable ankylosis of the index, ring, and 
little fingers of the major hand is evaluated as 40 percent 
disabling.  Unfavorable ankylosis of the middle, ring, and 
little fingers of the major hand is evaluated as 40 percent 
disabling.  38 C.F.R. § 4.71(a), Diagnostic Code 5218 (2001). 

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5219 (2001). unfavorable ankylosis of the thumb and index 
fingers of the major hand is evaluated as 40 percent 
disabling.  Unfavorable ankylosis of the thumb and middle 
fingers of the major hand is evaluated as 40 percent 
disabling.  Unfavorable ankylosis of the thumb and ring 
fingers of the major hand is evaluated as 40 percent 
disabling. Unfavorable ankylosis of the thumb and little 
fingers of the major hand is evaluated as 40 percent 
disabling.  Unfavorable ankylosis of the index and middle 
fingers of the major hand is evaluated as 30 percent 
disabling.  Unfavorable ankylosis of the index and ring 
fingers of the major hand is evaluated as 30 percent 
disabling.  Unfavorable ankylosis of the index and little 
fingers of the major hand is evaluated as 30 percent 
disabling.  Unfavorable ankylosis of the middle and ring 
fingers of the major hand is evaluated as 20 percent 
disabling.  Unfavorable ankylosis of the middle and little 
fingers of the major hand is evaluated as 20 percent 
disabling. Unfavorable ankylosis of the ring and little 
fingers of the major hand is evaluated as 20 percent 
disabling.

Favorable ankylosis of five digits of the major hand is 
evaluated as 50 percent disabling.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5220 (2001). 

Favorable ankylosis of the thumb, index, middle, and ring 
fingers of the major hand is evaluated as 50 percent 
disabling.  Favorable ankylosis of the thumb, index, middle, 
and little fingers of the major hand is evaluated as 50 
percent disabling.  Favorable ankylosis of the thumb, index, 
ring, and little fingers of the major hand is evaluated as 50 
percent disabling.  Favorable ankylosis of the thumb, middle, 
ring, and little fingers of the major hand is evaluated as 50 
percent disabling.  Favorable ankylosis of the index, middle, 
ring, and little fingers of the major hand is evaluated as 50 
percent disabling.  38 C.F.R. § 4.71(a), Diagnostic Code 5221 
(2001).

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5222 (2001), favorable ankylosis of the thumb, index, and 
middle fingers of the major hand is evaluated as 40 percent 
disabling.  Favorable ankylosis of the thumb, index, and ring 
fingers of the major hand is evaluated as 40 percent 
disabling.  Favorable ankylosis of the thumb, index, and 
little fingers of the major hand is evaluated as 40 percent 
disabling.  Favorable ankylosis of the thumb, middle and ring 
fingers of the major hand is evaluated as 40 percent 
disabling.  Favorable ankylosis of the thumb, middle and 
little fingers of the major hand is evaluated as 40 percent 
disabling. Favorable ankylosis of the thumb, ring, and little 
fingers of the major hand is evaluated as 40 percent 
disabling.  Favorable ankylosis of the index, middle, and 
ring fingers of the major hand is evaluated as 30 percent 
disabling.  Favorable ankylosis of the index, middle, and 
little fingers of the major hand is evaluated as 30 percent 
disabling.  Favorable ankylosis of the index, ring, and 
little fingers of the major hand is evaluated as 30 percent 
disabling.  Favorable ankylosis of the middle, ring, and 
little fingers of the major hand is evaluated as 30 percent 
disabling.  

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5223 (2001), favorable ankylosis of the thumb and index 
fingers of the major hand is evaluated as 30 percent 
disabling.  Favorable ankylosis of the thumb and middle 
fingers of the major hand is evaluated as 30 percent 
disabling.  Favorable ankylosis of the thumb and ring fingers 
of the major hand is evaluated as 30 percent disabling.  
Favorable ankylosis of the thumb and little fingers of the 
major hand is evaluated as 30 percent disabling.  Favorable 
ankylosis of the index and middle fingers of the major hand 
is evaluated as 20 percent disabling.  Favorable ankylosis of 
the index and ring fingers of the major hand is evaluated as 
20 percent disabling.  Favorable ankylosis of the index and 
little fingers of the major hand is evaluated as 20 percent 
disabling. Favorable ankylosis of the middle and ring fingers 
of the major hand is evaluated as 10 percent disabling.  
Favorable ankylosis of the middle and little fingers of the 
major hand is evaluated as 10 percent disabling.  Favorable 
ankylosis of the ring and little fingers of the major hand is 
evaluated as 10 percent disabling.  

The ratings for diagnostic codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within 2 inches (5.1 centimeters) of the 
transverse fold of the palm.  Limitation of motion of less 
than one inch (2.5 centimeters) in either direction is not 
considered disabling.  See the regulatory notes following 
Diagnostic Code 5223.

Unfavorable ankylosis of the thumb of the major hand is 
evaluated as 20 percent disabling and favorable ankylosis of 
the thumb of the major hand is evaluated as 10 percent 
disabling.  38 C.F.R. § 4.71(a), Diagnostic Code 5224 (2001).  
Unfavorable or favorable ankylosis of the index finger of the 
major hand is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5225 (2001),

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5226 (2001), unfavorable or favorable ankylosis of the middle 
finger of the major hand is evaluated as 10 percent 
disabling.

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5227 (2001), ankylosis of any other finger of the major hand 
is evaluated as 0 percent disabling.


III.  Analysis

The veteran's current 10 percent evaluation for the veteran's 
right hand disability is based on X-ray evidence of arthritis 
with a noncompensable level of limitation of motion.  
Diagnostic Code 5003.  

Under the criteria reported above, a higher evaluation would 
require limitation of motion equating to ankylosis or 
amputation.  A determination as to whether there is 
limitation of motion equating to ankylosis or amputation is 
based on the veteran's ability to bring her fingers to the 
transverse fold of the palm.  

The 1998 and 2001 VA examinations show that the veteran is 
able to bring all of the fingers to the transverse fold of 
the palm.  Under the rating criteria, this ability means that 
she does not have a disabling level of limitation of motion.  
Since she can bring her fingers to less than one inch from 
the transverse fold, she does not have limitation of motion 
equivalent to ankylosis or amputation.  Examinations of the 
veteran's right hand conducted in 1996 and 1997 also did not 
demonstrate ankylosis of any finger joint, or sufficient 
limitation of finger motion to restrict the motion of any 
finger to within 2 inches of the transverse fold of the 
palm..  

Since a higher rating would require findings of ankylosis, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 relating to 
functional impairment are not for consideration.  Even if 
these provisions were for application, they would not provide 
a basis for a higher evaluation.  On the September 1998 
examination the veteran was found to have minimal functional 
limitation, and on the December 2001 examination she was 
estimated to have only an additional 10 percent functional 
limitation.  Given her ability to touch the transverse fold, 
an additional 10 percent limitation would not bring her 
limitation to levels needed for a higher evaluation.

The veteran's service connected right hand disability has 
required no extended periods of hospitalization since her 
service discharge and the evidence does not show that this 
disability causes or would cause marked interference with 
employment.  Therefore, referral for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  

On the basis of the foregoing, the Board finds that the 10 
percent initial evaluation for the veteran's service 
connected right hand disability is appropriate.  Because this 
disability rating reflects the greatest degree of impairment 
in the right hand since January 1, 1996, the effective date 
of the grant of service connection, there is no basis for 
"staged ratings" pursuant to Fenderson v. West, 12 Vet. App 
119 (1999).  


ORDER

An initial evaluation in excess of 10 percent for 
degenerative arthritis of multiple fingers of the right hand 
with injury to the fifth finger is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

